Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
	Applicant has amended claims 1, 12, and 14 to incorporate claim limitations from claims 8 and 19, no cancelled. The examiner previously indicated allowable subject matter in claims 8, 19, and 24; however, after further consideration of the art (particularly the third party submission of 06/22/2022) the claims now stand rejected in view of Ji, Zerlauth, Crowe, Brosowske, and Ethier. The limitations regarding the start-up of the gas turbine are addressed below in view of Ethier, and the action is made non-final.	


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10, 24, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al (US Patent No. 10,961,993) in view of Zerlauth (US Patent No. 3,586,459) in view of Crowe et al (US Patent No. 9,869,305) in view of Brosowske (US Patent No. 8,469,826) in view of Ethier et al (US Patent No. 11,008,950).

Ji teaches:

limitations from claims 1 and 24, a hydraulic fracturing unit assembly (FIG. 1) to pump fracturing fluid into a wellhead (C. 1 Lines 12-24), the hydraulic fracturing unit assembly comprising: a chassis (1); a gas turbine engine (6) connected to the chassis, the gas turbine engine comprising: a transmission (7) connected to the gas turbine (C. 3 Lines 39-40); and a transmission output shaft (8) positioned to be driven by the transmission; a hydraulic fracturing pump (9) positioned to pump fracturing fluid into the wellhead, the hydraulic fracturing pump comprising a pump drive shaft connected to the transmission output shaft (8) such that the transmission output shaft drives the pump drive shaft at a different (“third”) speed (C. 3 Lines 36-58);

Ji teaches a gas turbine engine, but does not teach a dual shaft engine specifically;

Zerlauth teaches:

limitations from claims 1 and 24, a gas turbine (FIG. 1) for driving a working machine (at shaft 54; C. 3 Lines 24-25) including a compressor for compressing air (2), a combustor (9), a compressor turbine shaft (14) connected to the compressor and driving a compressor turbine (8) at a first speed; a power turbine (25) having a power turbine output shaft (47) driven at a second speed; and an output shaft (54) of the driven working machine (see FIG. 1; C. 1 Lines 10-15, C. 2 Lines 6-10 and C. 3 Lines 5-20); 

It would have been obvious to one of ordinary skill in the art of turbine driven pumps at the time the invention was filed to use a dual-shaft gas turbine to drive the pump in the fracturing unit of Ji, as taught by Zerlauth, in order to enable a variable speed output to drive the pump at multiple desired speeds.

Neither Ji nor Zerlauth teaches a flow/pressure based control of the shaft speeds;

Crowe teaches a fracturing system (FIG. 3-4, 8, 13; C. 16 Lines 57-66) including a controller (808) communicating with a turbine engine (802) and a pump (804); and the controller configured to receive one or more signals indicative of a target pressure/flow rate associated with pump fluid to a wellhead (“user inputs”; C. 18 Lines 55-63), and receive actual pressure values associated of the pumped fluid (via sensor 806; FIG. 13; “measured hydraulic output” as discussed in C. 17 Lines 4-13 and C. 19 Lines 53-65 for example); and using the target/actual signals, control the pump or engine speeds (FIG. 13; C. 19 Line 1 through C. 20 Line 22);

It would have been obvious to one of ordinary skill in the art of turbine driven pumps at the time the invention was filed to provide a control of the turbine engine of Ji based upon desired pump output, as taught by Crowe, in order to maintain a precise flow of fluid necessary for a particular fracking operation.

Ji does not teach a vibration damping assembly;

Brosowske teaches:

limitations from claims 1 and 24, a pump (13) driven via an engine (11) through a transmission (14); wherein a vibration damper (30) is connected to the pump/transmission shaft (15-16; C. 2 Lines 38-59));

It would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to provide a damper along the driven shafts of the pump assembly of Ji, as taught by Brosowske, in order to reduce vibrations and wear within the pump system (C. 1 Lines 13-24).

Ji does not teach a starter controlled such that the compressor and compressor turbine rotate at an idle speed while the power turbine does not rotate;

However, Ethier teaches a gas turbine (101) comprising a compressor (102), compressor turbine (103), and a power turbine (110) for driving a load (112); and wherein during start-up, the engine is operated at an idle speed while the power turbine does not rotate to provide power (C. 20 Lines 42-45);

It would have been obvious to one of ordinary skill in the art of turbines at the time the invention was filed to provide a starter and associated startup routine in the turbine of Ji (including the power components, i.e. a battery), such as the idling phase as taught by Ethier, in order to operate the turbine system from off-grid environments (C. 19 Lines 2-5).



Crowe further teaches;

limitations from claims 5 and 28, further comprising one or more speed sensors (608) associated with one or more of the compressor turbine shaft, the power turbine output shaft, or the pump drive shaft, the one or more speed sensors being configured to generate one or more rotational signals indicative of one or more of the first rotational speed, the second rotational speed, or the third rotational speed (C. 20 Lines 1-11), wherein the fracturing unit controller is configured to: receive the one or more rotational signals; and at least partially control, based at least in part on the one or more rotational signals, the third rotational speed of the pump drive shaft (FIG. 13; C. 19 Line 1 through C. 20 Line 22; wherein the hydraulic output (from pump 804 driven by a third speed from the transmission as per Ji) is controlled based at least in part upon sensed engine speed);

limitations from claims 6 and 29, further comprising one or more fluid sensors (806) associated with a discharge conduit of the hydraulic fracturing unit assembly and configured to generate the fluid flow signals indicative of one or more of the actual pressure associated with the fracturing fluid pumped into the wellhead or the actual flow rate associated with the fracturing fluid pumped into the wellhead (C. 17 Lines 4-13 and C. 19 Lines 53-65 for example);

limitations from claim 7, further comprising one or more torque sensors (606) associated with one or more of the compressor turbine shaft, the power turbine output shaft, the transmission input shaft, the transmission output shaft, or the pump drive shaft, the one or more torque sensors being configured to generate one or more torque signals indicative of torque at a respective location of the one or more torque sensors (C. 19 Lines 41-43 and C. 20 Lines 3-5), wherein the fracturing unit controller is configured to control, based at least in part on one or more of the one or more torque signals, one or more of the first rotational speed, the second rotational speed, or the third rotational speed (via engine control; C. 20 Lines 1-11);

limitations from claim 10, wherein the fracturing unit controller is further configured to: receive one or more drive signals indicative of supplying power to the hydraulic fracturing pump; and generate, based at least in part on the one or more drive signals, one or more pump actuation signals to cause the power turbine to rotate and drive the transmission input shaft (see C. 13 Lines 6-14 and C. 17 Lines 43-46 teaching a startup function for both the turbine and pump);





Claims 2 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al (US Patent No. 10,961,993) in view of Zerlauth (US Patent No. 3,586,459) in view of Crowe et al (US Patent No. 9,869,305) in view of Brosowske (US Patent No. 8,469,826) in view of Ethier et al (US Patent No. 11,008,950) as applied to claim 1 above, and in further view of Batsch-Smith (US PGPub No. 2020/0295574).

The combination of Ji and Crowe teaches a gas-turbine with controllable speed (see C. 19 Line 1 through C. 20 Line 22 of Crowe), but does not teach controlling the speeds through variable geometry mechanisms;

Batsch-Smith teaches a power system (10) including a gas turbine (20A) driving an output (22A); and wherein the speed of the gas turbine shafts (42A) are controlled via a variable geometry assembly (vanes 96; paragraph 69);

It would have been obvious to one of ordinary skill in the art of turbine driven pumps at the time the invention was filed to control the speed of the pump of Ji using known mechanisms as a matter of design choice, such as variable vanes provided in the gas turbine as taught by Batsch-Smith, in order to control a speed relative to an engine, and therefore to a pump output. 





Claims 3 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al (US Patent No. 10,961,993) in view of Zerlauth (US Patent No. 3,586,459) in view of Crowe et al (US Patent No. 9,869,305) in view of Brosowske (US Patent No. 8,469,826) in view of Ethier et al (US Patent No. 11,008,950) as applied to claim 1 above, and in further view of Dewis et al (US PGPub No. 2012/0324903).

The combination of Ji and Crowe teaches a gas-turbine with controllable speed (see C. 19 Line 1 through C. 20 Line 22 of Crowe) and a transmission (7 of Ji), but does not teach controlling the speeds through transmission actuators;

Dewis teaches a power system including a gas turbine (FIG. 10; paragraph 127) with controllable speed (paragraphs 220-221); wherein the speed of the turbine and its output (load 15 via shaft 24) is controlled via transmission actuators (1604) controlling a ratio of input and output speeds (paragraph 221);

It would have been obvious to one of ordinary skill in the art of turbine driven pumps at the time the invention was filed to control the speed of the pump of Ji using known mechanisms as a matter of design choice, such as variable transmission actuators as taught by Dewis, in order to control a speed relative to an engine, and therefore to a pump output.





Claims 4, 9, 11, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al (US Patent No. 10,961,993) in view of Zerlauth (US Patent No. 3,586,459) in view of Crowe et al (US Patent No. 9,869,305) in view of Brosowske (US Patent No. 8,469,826) in view of Ethier et al (US Patent No. 11,008,950) as applied to claim 1 above, and in further view of Thomassin et al (US Patent No. 10,590,867).

The combination of Ji and Crowe teaches a gas-turbine with controllable speed (see C. 19 Line 1 through C. 20 Line 22 of Crowe), but does not teach controlling the speeds through braking;

Regarding claims 4 and 27:
Thomassin teaches a power system (10) including a gas turbine (~22) with controllable speed (C. 6 Lines 44-53); wherein the speed of the turbine and its output (L) is controlled via a brake (70; C. 6 Lines 44-53 teach that the brake may be located throughout the load path 30);

It would have been obvious to one of ordinary skill in the art of turbine driven pumps at the time the invention was filed to control the speed of the pump of Ji via the gas turbine using known mechanisms as a matter of design choice, such as braking taught by Thomassin, in order to control a speed relative to an engine, and therefore to a pump output.



Thomassin further teaches:

limitations from claim 9, further comprising a brake assembly (70) connected to the power system and configured to at least partially control a speed of the compressor turbine, and further configured to generate one or more brake control signals causing the brake assembly to prevent rotation of the power turbine (Thomassin teaches a brake 70 used to limit or prevent rotation of the engine output, and that the brake may be positioned at any point on a load path; C. 6 Lines 44-53);

limitations from claim 11, wherein the fracturing unit controller is further configured to: generate, based at least in part on one or more drive signals indicative of supplying power to the hydraulic fracturing pump, one or more pump actuation signals to cause the power turbine to rotate and drive the transmission input shaft (see Crowe, C. 13 Lines 6-14 and C. 17 Lines 43-46 teaching a startup function for both the turbine and pump), the one or more pump actuation signals being configured to cause a brake assembly connected to the hydraulic fracturing unit assembly to release and permit the power turbine to rotate and drive the transmission input shaft (Thomassin teaches a brake 70 used to limit or prevent rotation of the engine output, and that the brake may be positioned at any point on a load path; C. 6 Lines 44-53);

It would have been obvious to one of ordinary skill in the art of turbine driven pumps at the time the invention was filed to control the speed of the pump of Ji using known mechanisms as a matter of design choice, such as braking taught by Thomassin, in order to control a speed relative to an engine, and therefore to a pump output.





Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al (US Patent No. 10,961,993) in view of Zerlauth (US Patent No. 3,586,459) in view of Crowe et al (US Patent No. 9,869,305) in view of Ethier et al (US Patent No. 11,008,950).

Ji teaches:

limitations from claim 12, a hydraulic fracturing unit assembly (FIG. 1) to pump fracturing fluid into a wellhead (C. 1 Lines 12-24), the hydraulic fracturing unit assembly comprising: a chassis (1); a gas turbine engine (6) connected to the chassis, the gas turbine engine comprising: a transmission (7) connected to the gas turbine (C. 3 Lines 39-40); and a transmission output shaft (8) positioned to be driven by the transmission; a hydraulic fracturing pump (9) positioned to pump fracturing fluid into the wellhead, the hydraulic fracturing pump comprising a pump drive shaft connected to the transmission output shaft (8) such that the transmission output shaft drives the pump drive shaft at a different (“third”) speed (C. 3 Lines 36-58);

Ji teaches a gas turbine engine, but does not teach a dual shaft engine specifically;

Zerlauth teaches:

limitations from claim 12, a gas turbine (FIG. 1) for driving a working machine (at shaft 54; C. 3 Lines 24-25) including a compressor for compressing air (2), a combustor (9), a compressor turbine shaft (14) connected to the compressor and driving a compressor turbine (8) at a first speed; a power turbine (25) having a power turbine output shaft (47) driven at a second speed; and an output shaft (54) of the driven working machine (see FIG. 1; C. 1 Lines 10-15, C. 2 Lines 6-10 and C. 3 Lines 5-20); 

It would have been obvious to one of ordinary skill in the art of turbine driven pumps at the time the invention was filed to use a dual-shaft gas turbine to drive the pump in the fracturing unit of Ji, as taught by Zerlauth, in order to enable a variable speed output to drive the pump at multiple desired speeds.

Neither Ji nor Zerlauth teaches a flow/pressure/torque based control of the shaft speeds;

Crowe teaches a fracturing system (FIG. 3-4, 8, 13; C. 16 Lines 57-66) including a controller (808) communicating with a turbine engine (802) and a pump (804); and the controller configured to receive one or more signals indicative of a target pressure/flow rate/torque associated with pump fluid to a wellhead (“user inputs”, C. 18 Lines 55-63; “engine conditions such as…torque”, C. 20 Lines 1-6), and receive actual pressure values associated of the pumped fluid (via sensor 806; FIG. 13; “measured hydraulic output” as discussed in C. 17 Lines 4-13 and C. 19 Lines 53-65 for example); and using the target/actual signals, control the pump or engine speeds (FIG. 13; C. 19 Line 1 through C. 20 Line 22);

It would have been obvious to one of ordinary skill in the art of turbine driven pumps at the time the invention was filed to provide a control of the turbine engine of Ji based upon desired pump output, as taught by Crowe, in order to maintain a precise flow of fluid necessary for a particular fracking operation.

Ji does not teach a starter controlled such that the compressor and compressor turbine rotate at an idle speed while the power turbine does not rotate;

However, Ethier teaches a gas turbine (101) comprising a compressor (102), compressor turbine (103), and a power turbine (110) for driving a load (112); and wherein during start-up, the engine is operated at an idle speed while the power turbine does not rotate to provide power (C. 20 Lines 42-45);

It would have been obvious to one of ordinary skill in the art of turbines at the time the invention was filed to provide a starter and associated startup routine in the turbine of Ji (including the power components, i.e. a battery), such as the idling phase as taught by Ethier, in order to operate the turbine system from off-grid environments (C. 19 Lines 2-5).




Crowe further teaches:

limitations from claim 13, further comprising one or more speed sensors (608) associated with one or more of the compressor turbine shaft, the power turbine output shaft, or the pump drive shaft, the one or more speed sensors being configured to generate one or more rotational signals indicative of one or more of the first rotational speed, the second rotational speed, or the third rotational speed (C. 20 Lines 1-11), wherein the fracturing unit controller is configured to: receive the one or more rotational signals; and at least partially control, based at least in part on the one or more rotational signals, the third rotational speed of the pump drive shaft (FIG. 13; C. 19 Line 1 through C. 20 Line 22; wherein the hydraulic output (from pump 804 driven by a third speed from the transmission as per Ji) is controlled based at least in part upon sensed engine speed);





Claims 14, 18, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al (US Patent No. 10,961,993) in view of Zerlauth (US Patent No. 3,586,459) in view of Crowe et al (US Patent No. 9,869,305) in view of Ethier et al (US Patent No. 11,008,950).

Ji teaches:

limitations from claim 14, a method for pumping fracturing fluid into a wellhead (C. 1 Lines 12-24), the hydraulic fracturing unit assembly comprising: a chassis (1); a gas turbine engine (6) connected to the chassis, the gas turbine engine comprising: a transmission (7) connected to the gas turbine (C. 3 Lines 39-40); and a transmission output shaft (8) positioned to be driven by the transmission; a hydraulic fracturing pump (9) positioned to pump fracturing fluid into the wellhead, the hydraulic fracturing pump comprising a pump drive shaft connected to the transmission output shaft (8) such that the transmission output shaft drives the pump drive shaft at a different (“third”) speed (C. 3 Lines 36-58);

Ji teaches a gas turbine engine, but does not teach a dual shaft engine specifically;

Zerlauth teaches:

limitations from claim 14, a gas turbine (FIG. 1) for driving a working machine (at shaft 54; C. 3 Lines 24-25) including a compressor for compressing air (2), a combustor (9), a compressor turbine shaft (14) connected to the compressor and driving a compressor turbine (8) at a first speed; a power turbine (25) having a power turbine output shaft (47) driven at a second speed; and an output shaft (54) of the driven working machine (see FIG. 1; C. 1 Lines 10-15, C. 2 Lines 6-10 and C. 3 Lines 5-20); 

It would have been obvious to one of ordinary skill in the art of turbine driven pumps at the time the invention was filed to use a dual-shaft gas turbine to drive the pump in the fracturing unit of Ji, as taught by Zerlauth, in order to enable a variable speed output to drive the pump at multiple desired speeds.

Neither Ji nor Zerlauth teaches a flow/pressure based control of the shaft speeds;

Crowe teaches a fracturing system (FIG. 3-4, 8, 13; C. 16 Lines 57-66) including a controller (808) communicating with a turbine engine (802) and a pump (804); and the controller configured to receive one or more signals indicative of a target pressure/flow rate associated with pump fluid to a wellhead (“user inputs”; C. 18 Lines 55-63), and receive actual pressure values associated of the pumped fluid (via sensor 806; FIG. 13; “measured hydraulic output” as discussed in C. 17 Lines 4-13 and C. 19 Lines 53-65 for example); and using the target/actual signals, control the pump or engine speeds (FIG. 13; C. 19 Line 1 through C. 20 Line 22);

It would have been obvious to one of ordinary skill in the art of turbine driven pumps at the time the invention was filed to provide a control of the turbine engine of Ji based upon desired pump output, as taught by Crowe, in order to maintain a precise flow of fluid necessary for a particular fracking operation.

Ji does not teach a starter controlled such that the compressor and compressor turbine rotate at an idle speed while the power turbine does not rotate;

However, Ethier teaches a gas turbine (101) comprising a compressor (102), compressor turbine (103), and a power turbine (110) for driving a load (112); and wherein during start-up, the engine is operated at an idle speed while the power turbine does not rotate to provide power (C. 20 Lines 42-45);

It would have been obvious to one of ordinary skill in the art of turbines at the time the invention was filed to provide a starter and associated startup routine in the turbine of Ji (including the power components, i.e. a battery), such as the idling phase as taught by Ethier, in order to operate the turbine system from off-grid environments (C. 19 Lines 2-5).



Crowe further teaches;

limitations from claims 18 and 23, further comprising one or more speed sensors (608) associated with one or more of the compressor turbine shaft, the power turbine output shaft, or the pump drive shaft, the one or more speed sensors being configured to generate one or more rotational signals indicative of one or more of the first rotational speed, the second rotational speed, or the third rotational speed (C. 20 Lines 1-11), wherein the fracturing unit controller is configured to: receive the one or more rotational signals; and at least partially control, based at least in part on the one or more rotational signals, the third rotational speed of the pump drive shaft (FIG. 13; C. 19 Line 1 through C. 20 Line 22; wherein the hydraulic output (fluid/pressure from pump 804 driven by a third speed from the transmission as per Ji) is controlled based at least in part upon sensed engine speed);

limitations from claim 21, wherein the fracturing unit controller is further configured to: receive one or more drive signals indicative of supplying power to the hydraulic fracturing pump; and generate, based at least in part on the one or more drive signals, one or more pump actuation signals to cause the power turbine to rotate and drive the transmission input shaft (see C. 13 Lines 6-14 and C. 17 Lines 43-46 teaching a startup function for both the turbine and pump);





Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al (US Patent No. 10,961,993) in view of Zerlauth (US Patent No. 3,586,459) in view of Crowe et al (US Patent No. 9,869,305) in view of Ethier et al (US Patent No. 11,008,950) as applied to claim 14 above, and in further view of Batsch-Smith (US PGPub No. 2020/0295574).

The combination of Ji and Crowe teaches a gas-turbine with controllable speed (see C. 19 Line 1 through C. 20 Line 22 of Crowe), but does not teach controlling the speeds through variable geometry mechanisms;

Batsch-Smith teaches a power system (10) including a gas turbine (20A) driving an output (22A); and wherein the speed of the gas turbine shafts (42A) are controlled via a variable geometry assembly (vanes 96; paragraph 69);

It would have been obvious to one of ordinary skill in the art of turbine driven pumps at the time the invention was filed to control the speed of the pump of Ji using known mechanisms as a matter of design choice, such as variable vanes provided in the gas turbine as taught by Batsch-Smith, in order to control a speed relative to an engine, and therefore to a pump output. 





Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al (US Patent No. 10,961,993) in view of Zerlauth (US Patent No. 3,586,459) in view of Crowe et al (US Patent No. 9,869,305) in view of Ethier et al (US Patent No. 11,008,950) as applied to claim 14 above, and in further view of Dewis et al (US PGPub No. 2012/0324903).

The combination of Ji and Crowe teaches a gas-turbine with controllable speed (see C. 19 Line 1 through C. 20 Line 22 of Crowe), but does not teach controlling the speeds through transmission actuators;

Dewis teaches a power system including a gas turbine (FIG. 10; paragraph 127) with controllable speed (paragraphs 220-221); wherein the speed of the turbine and its output (load 15 via shaft 24) is controlled via transmission actuators (1604) controlling a ratio of input and output speeds (paragraph 221);

It would have been obvious to one of ordinary skill in the art of turbine driven pumps at the time the invention was filed to control the speed of the pump of Ji using known mechanisms as a matter of design choice, such as variable transmission actuators as taught by Dewis, in order to control a speed relative to an engine, and therefore to a pump output.





Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al (US Patent No. 10,961,993) in view of Zerlauth (US Patent No. 3,586,459) in view of Crowe et al (US Patent No. 9,869,305) in view of Ethier et al (US Patent No. 11,008,950) as applied to claim 1 above, and in further view of Thomassin et al (US Patent No. 10,590,867).

The combination of Ji and Crowe teaches a gas-turbine with controllable speed (see C. 19 Line 1 through C. 20 Line 22 of Crowe), but does not teach controlling the speeds through braking;

Regarding claim 17:
Thomassin teaches a power system (10) including a gas turbine (~22) with controllable speed (C. 6 Lines 44-53); wherein the speed of the turbine and its output (L) is controlled via a brake (70; C. 6 Lines 44-53 teach that the brake may be located throughout the load path 30);

It would have been obvious to one of ordinary skill in the art of turbine driven pumps at the time the invention was filed to control the speed of the pump of Ji via the gas turbine using known mechanisms as a matter of design choice, such as braking taught by Thomassin, in order to control a speed relative to an engine, and therefore to a pump output.



Thomassin further teaches:

limitations from claim 20, further comprising a brake assembly (70) connected to the power system and configured to at least partially control a speed of the compressor turbine, and further configured to generate one or more brake control signals causing the brake assembly to prevent rotation of the power turbine (Thomassin teaches a brake 70 used to limit or prevent rotation of the engine output, and that the brake may be positioned at any point on a load path; C. 6 Lines 44-53);

It would have been obvious to one of ordinary skill in the art of turbine driven pumps at the time the invention was filed to control the speed of the pump of Ji using known mechanisms as a matter of design choice, such as braking taught by Thomassin, in order to control a speed relative to an engine, and therefore to a pump output.





Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al (US Patent No. 10,961,993) in view of Zerlauth (US Patent No. 3,586,459) in view of Crowe et al (US Patent No. 9,869,305) in view of Brosowske (US Patent No. 8,469,826) in view of Ethier et al (US Patent No. 11,008,950) as applied to claim 1 above, and in further view of Thomassin et al (US Patent No. 10,590,867).

The combination of Ji and Crowe teaches a gas-turbine with controllable speed (see C. 19 Line 1 through C. 20 Line 22 of Crowe), but does not teach controlling the speeds through braking;

Regarding claim 22:
Thomassin teaches a power system (10) including a gas turbine (~22) with controllable speed (C. 6 Lines 44-53); wherein the speed of the turbine and its output (L) is controlled via a brake including allowing and preventing rotation of a load path shaft (70; C. 6 Lines 44-53 teach that the brake may be located throughout the load path 30);

It would have been obvious to one of ordinary skill in the art of turbine driven pumps at the time the invention was filed to control the speed of the pump of Ji using known mechanisms as a matter of design choice, such as braking taught by Thomassin, in order to control a speed relative to an engine, and therefore to a pump output.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-18, and 20-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746